Citation Nr: 1209230	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-22 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an initial rating higher than 20 percent for Type II Diabetes Mellitus (diabetes).

3.  Entitlement to an initial compensable rating for diabetic retinopathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to service connection for psoriasis, including due to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1968 to May 1970, with confirmed service in the Republic of Vietnam during the Vietnam Era from October 1968 to October 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although the March 2009 rating decision on appeal denied the Veteran's additional claim for service connection for coronary artery disease (also claimed as a heart condition), the RO subsequently granted this claim in a December 2010 rating decision (available in Virtual VA records), assigning a 60 percent disability rating, effective May 27, 2008.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The issues of entitlement to higher initial ratings for diabetic retinopathy and PTSD with depression, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




(CONTINUED NEXT PAGE)


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin and restricted diet, but does not require regulation of activities; and, there is no indication it results in hospitalizations or twice monthly visits to a diabetic care provider for reported episodes or hypoglycemic reactions.

2.  Although he had presumed exposure to herbicides while serving in the Republic of Vietnam during the Vietnam War, psoriasis is not one of the skin diseases entitled to presumptive service connection for herbicide exposure.

3.  Psoriasis was not manifest during service, and is not attributable to service, including as due to presumed herbicide exposure.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2011).

2.  Psoriasis was not incurred in or aggravated by the Veteran's military service, and may not be presumed to have been incurred in service, including from herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).







(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2008.  This letter informed him of the evidence required to substantiate his claims and of his and VA's respective duties for obtaining evidence, and also complied with Dingess, so there is no content deficiency.  All required notice was sent in the preferred sequence, prior to the initial decision on the claim in March 2009, so there is no timing or content deficiency.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

The Veteran has received all required notice and has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  The Veteran has this burden of proof as the pleading party, not VA.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service personnel and treatment records, and post-service VA and private treatment records have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

The Veteran was afforded a VA skin disorder examination and medical opinion in March 2009, with respect to the psoriasis claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues, as it is predicated on an interview with the Veteran; a review of the record, and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion for the psoriasis claim has been met.  38 C.F.R. § 3.159(c)(4).

Next, a specific VA medical examination pertinent to the issue on appeal was obtained in March 2009 to assess the severity of his diabetes.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board notes that the Veteran's last diabetes examination is nearly three (3) years old.  The mere passage of time since those examinations is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes since the March 2009 VA examination.  The Veteran has not argued the contrary.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  




II.  Analysis-Higher Initial Rating for Diabetes

The Veteran contends his diabetes symptoms are far worse than illustrated by his disability rating.  His diabetes has been assigned an initial rating of 20 percent under 38 C.F.R. §  4.119 (endocrine system), DC 7913, for diabetes mellitus.

In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119 , DC 7913 as follows:

A 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.

A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.

A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately. 

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  

38 C.F.R. § 4.119, Diagnostic Code 7913. 

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under DC 7913.  
38 C.F.R. § 4.119, DC 7913 and Note 1.

The record reflects that the Veteran's DM requires insulin and diet restrictions, meeting two of the criteria for a higher 40 percent rating.  The critical inquiry is whether his diabetes mellitus additionally requires regulation of activities.  
The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100-percent rating)).  The Court has explained that the joining of criteria by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of successive rating criteria, such as for diabetes, where assignment of a higher rating requires that elements from the lower rating are met.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009).

The evidence of record does not support a rating above the 20 percent currently assigned.  38 C.F.R. § 4.7.  There is simply no competent evidence that control of the Veteran's diabetes requires restriction or regulation of his activities.  To the contrary, the March 2009 VA examination report indicated he does not have to restrict his activities to control his blood sugar and prevent hypoglycemic reactions.  There is no supporting evidence suggesting a physician has prescribed restriction or regulation of his activities to treat the diabetes, especially not that he regulate them in the sense of avoiding strenuous occupational and recreational activities.  See Camacho, 21 Vet. App. at 362.  

Moreover, still higher ratings of 60 and 100 percent are not warranted since the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Rather, the March 2009 VA examiner noted he denied any history of requiring hospitalization for diabetes and denied episodes of hypoglycemia reaction or diabetic ketoacidosis.  

The Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his diabetes in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his diabetes, particularly whether a physician recommends restriction or regulation of his activities to treat the diabetes.  

However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased diabetes symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the Veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased diabetes symptomatology has not been established, either through medical or lay evidence.

Since the Veteran's diabetes disability has never been more than 20 percent disabling at any time since the effective date of service connection, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App at 125-26.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for a higher initial rating and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

The Board notes that the Veteran is separately appealing his initial noncompensable disability rating for his complication of diabetic retinopathy.  


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for an extra-schedular rating, which is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The Court recently clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's diabetes mellitus disability was applied to the applicable rating criteria and precedential case law.  The applicable schedular rating criteria are more than adequate in this case.  

As such, the Board need not consider whether the Veteran's left eye disability picture includes exceptional factors.  In any event, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, to suggest the Veteran is not adequately compensated for his disability by the regular rating schedule.  His evaluation and treatment has been primarily on an outpatient basis, not as an inpatient.  Therefore, the Board finds a referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

III.  Analysis-Service Connection for Psoriasis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board acknowledges the Veteran is presumed to have been exposed to Agent Orange from his confirmed active duty service in Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(1)(6)(iii).  However, psoriasis is not one of the listed skin diseases (e.g., chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy) VA has established as presumptively eligible for service connection based upon herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The presumptive of service connection is simply not applicable.

Regarding direct service-incurrence, there is no disputing the Veteran presently has psoriasis, as this is evident from his March 2009 VA skin examination report.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, there is no indication of in-service incurrence of psoriasis.  His service treatment records are silent for any treatment or clinical diagnoses of psoriasis or other related skin disorder.  Although the Board observes he was repeatedly treated during service for a pilondal cyst, noted on the entrance examination, there is no indication that this is remotely connected to his current psoriasis disability or any other chronic skin disorder.  Lastly, his separation examination in April 1970 was silent for both complaint and objective finding of any skin disability, including psoriasis.  He does not necessarily argue the contrary.  

There is also no medical opinion evidence etiologically linking his current skin disability to his military service, including as due to his presumed exposure to herbicides.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  Indeed, the March 2009 VA skin examiner opined his current psoriasis is not caused by or a result of his military service, reasoning that the Veteran does not recall any symptoms/evaluation/treatment of psoriasis while in the service.  This examiner's opinion is highly probative evidence against his claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Veteran has proffered no competent medical evidence to refute this finding.  

In addition, and while not dispositive, the lapse of so many years between discharge and the first documented complaint and diagnosis of psoriasis at the March 2009 examination, nearly four decades later, provides highly probative evidence against this claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Even so, the Veteran's lay statements fail to support his claim.  The Veteran reported to the March 2009 examiner that he was initially diagnosed approximately 15 years ago (dating back to 1994), was never treated for psoriasis in service, and he does not recall symptoms/outbreaks in the service.  Moreover, even if he were to claim continuity of symptomatology since service, he is not competent to ascribe these symptoms to a particular diagnosis or opine on the etiology of his current chronic skin disability.  Certain disabilities, such as psoriasis, are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

The claim for an initial rating higher than 20 percent for diabetes mellitus is denied.

The claim for service connection for psoriasis is denied.



REMAND

Claims for TDIU and an Increased Rating for PTSD 

The Veteran's contentions and the record raise a claim for entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes he is currently service-connected for these disabilities:  PTSD with depression (30 percent); coronary artery disease (60 percent); diabetes mellitus (20 percent); diabetic retinopathy (0 percent).  He has an overall 80 percent disability.  Thus, the Veteran meets the schedular criteria for TDIU eligibility under 38 C.F.R. § 4.16(a) (2011).  

In this regard, the Veteran submitted a private psychological evaluation by W.A., dated in May 2008.  W.A. noted he had retired after 36 years of employment with a garbage company.  This private clinical psychologist concluded the Veteran's psychiatric difficulties "would likely render [the Veteran] to be a danger to any work environment.  Symptoms are service-connected and severe."  Although the cause of his initial retirement is unknown, the private psychologist's report reasonably raises the possibility he is currently unemployable due to his psychiatric disability.  The PTSD claim is inextricably intertwined with the TDIU claim, inasmuch as both concern the occupational impairment due to the service-connected PTSD disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  

The May 2008 statement also calls into question as to whether the Veteran is entitled to a higher rating for his PTSD on an extraschedular basis.  In that regard, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra- schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009). See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim").

Consequently, on remand, the Veteran should be afforded:  (1) notice consistent with the VCAA with respect to his TDIU claim; and (2) an appropriate VA examination and medical comment addressing whether the Veteran's service-connected disabilities, separately or in combination, impact his ability to secure or follow substantially gainful employment.  

Copy of November 2010 VA Heart Examination

As mentioned, Virtual VA (VVA) records reveal a December 2010 rating decision, granting service connection for coronary artery disease.  This decision discusses a VA heart examination, dated on November 16, 2010, which apparently states that a heart condition does not impact the Veteran's ability to work.  This examination is not currently associated with the claims file or VVA file.  Because this is pertinent and relevant to the TDIU claim, it is important for the Board to have a copy of the November 2010 VA examination report associated with the physical claims file.  

VA Eye Examination

A remand is also necessary for further medical findings on the severity of his visual field impairment, with respect to the claim for a compensable initial rating for his service-connected diabetic retinopathy, separate from the underlying diabetes disability.  The Board notes that while the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543 - 54 (Nov. 10, 2008).  Diseases of the eye are now rated through a General Rating Formula, under 38 C.F.R. § 4.79 (2011).  The new criteria are applicable to claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66543 -02 (November 10, 2008).  Here, the Veteran filed his claim in May 2008, so the applicable criteria in this case are the former rating criteria for eye disabilities, as set forth under 38 C.F.R. § 4.84a (2008).  

The Board's review of the March 2009 VA examination shows that it made necessary findings on impairment of central visual acuity, but not for visual field impairment.  (Visual field impairment is rated in accordance with 38 C.F.R. § 4.84a, Diagnostic Code 6080).  Because the Board lacks adequate medical findings to rate the claim, the Veteran's diabetic retinopathy must be reexamined to reassess its severity.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.

2.  Obtain a copy of the November 2010 VA heart examination report.  The RO should also request any treatment records from the Tampa VA Medical Center since November 2007.

3.  A VA eye examination should be scheduled to determine the level of severity of the Veteran's diabetic retinopathy.  All indicated tests should be accomplished.  The claims folder should be made available to the examiner in connection with the examination.  The examiner should specifically make findings on any impairment of the Veteran's visual field and central visual acuity; and frequency of incapacitating episodes, if any.  

4.  The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities, either when considered separately or in combination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.  

The examiner must clarify the extent, if any, of occupational impairment due specifically to the Veteran's service-connected PTSD with depression.  The examiner should be specifically asked whether the Veteran's PTSD with depression results in a marked interference with employment, to include causing him to be unemployable.  In making these findings, the examiner is requested to consider and comment on the May 2008 private psychologist's evaluation by W.A., which indicated the Veteran's psychiatric difficulties "would likely render [the Veteran] to be a danger to any work environment.  Symptoms are service-connected and severe."

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

5.  Upon completion of the above, the AMC should adjudicate the Veteran's TDIU claim and readjudicate the remaining claims in light of any additional evidence.  The RO/AMC must consider whether the Veteran's claims for an increased rating for PTSD and a TDIU should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b), for assignment of an extraschedular rating.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental SOC (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


